Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdraw Previous Indication of Allowable Subject Matter
The previous indication of allowable subject matters in claims 2-10 and 12-19 is hereby withdrawn due to prior art references submitted in the IDS, filed on 8/20/2021.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Flisikowski (US 4618789, herein ‘Flisikowski’) in view of Ishii et al (JP 11-281554, herein ‘Ishii’).
RE claims 1-2, 11-12 and 20, Flisikowski discloses a linear motor (figs. 1-3) comprising: a stator assembly [9, 11] configured to interact with an armature [23] that is proximate the stator assembly and configured to be moved relative to the stator assembly; and a suspension system [31] configured to facilitate movement of the armature relative to the stator assembly along an axis of movement without physically touching the armature during movement, wherein the suspension system includes at least one air bushing [43/45/47/59] is disposed within an opening of the suspension system, and the air bushing is configured to allow movement of the armature 

    PNG
    media_image1.png
    758
    1863
    media_image1.png
    Greyscale

RE claims 3 and 13, Flisikowski discloses the linear motor, wherein the suspension system includes a frame body [15] having a first opening [41] extending along a first axis that is parallel to the axis of movement, wherein the at least one air bushing is located within the first opening, and wherein the armature includes a first air bushing shaft [29] extending within the first opening (see fig. 3). 
RE claims 4 and 14,  Flisikowski discloses the linear motor, wherein the at least one air bushing includes a first air bushing located proximate a first end of the first opening and a second air bushing located proximate a second end of the first opening (see fig. 2). 
RE claims 5 and 15.  Flisikowski discloses the linear motor, wherein the frame body includes a second opening extending along a second axis that is parallel to the axis of movement, and wherein the armature includes a second air bushing shaft extending within the second opening, wherein the second opening includes a third air bushing located proximate a first end of the second opening and a fourth air bushing located proximate a second end of the second opening.
Flisikowski discloses the linear motor, wherein the at least one air bushing is installed within the first opening of the frame body in a compliant manner such that some movement between the air bushing and the frame body is permitted (i.e. some movement between the air bushing and the frame body is permitted via the gap between the opening [41] therebetween the frame portion [15] and the sleeve [43] with the O-ring [45] of the air bushing assembly).
Flisikowski substantially discloses the claimed testing device, except for a test device comprises such linear motor, as in claim 1, and the stator is configured to receive power for moving the armature when the stator receives power, as in claim11, and the method claimed language in claim 20;
Ishii discloses a testing device (see [0006], [008]) comprising: a linear motor [30] that has a stator assembly [32] configured for moving the armature when the stator receives power.  Furthermore, those skilled in the art would understand that in the Flisikowski disclosed linear motor, it would have been obvious to one skilled in the art to modify the prior art linear motor by reversely re-arranging the stator’s magnets [19] in the armature assembly, and vice versa re-arranging the armature’s coils [25] to be the stator’s coils to receive power; such reversely re-arrangement would maintain the same electromagnetic interaction between the stator and the armature, and such reversely rearrangement would require only routine skills in the art because it has been held that  one of ordinary skill in the art would have the necessary mechanical skill to make simple reversals of positions of mechanical parts without an express teaching in a reference (see In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969)).
Thus, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art linear motor by configuring the stator assembly Flisikowski disclosed linear motor, because the method is the counter-part of the motor itself.
RE claims 7 and 17, by applying the important teaching concepts of the combined teachings of the Flisikowski and Ishii refs, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art linear motor by configuring the at least one air bushing is removably attached within the first opening of the frame body with an interference fit for the purpose of facilitating repair/replacement for the 
 RE claims 8 and 18, by applying the important teaching concepts of the combined teachings of the Flisikowski and Ishii refs, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art linear motor by changing size/shape of the prior art disclosed air bushing to has a hollow cylindrical shape, and wherein the first air bushing shaft is a cylindrical shaft having a radius that is between 3 and 5 microns less than an inner radius of the at least one air bushing.  Doing so would be a matter of obvious engineering design choices based on the size/shape of the armature that the suspension system movably supporting, and the size/shape of the armature is directly depends from the over size/shape of the linear motor and its required output torque.  Also, it has been held that a change in size/shape is generally recognized as being within the level of ordinary skill in the art (see In re Rose, 105 USPQ 237 (CCPA 1955) (emphasis added)).
RE claim 10, by applying the important teaching concepts of the combined teachings of the Flisikowski and Ishii refs, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art testing device by the armature includes a test specimen shaft extending from at least one of the top end plate and the bottom end plate, and wherein a fifth air bushing surrounds the test specimen shaft.  Doing so would provide slidable/movable means being supported by an air bushing for test device, and such additional shaft being support by additional air bushing would require only ordinary skills in the art because it has been held that duplication of the essential working parts of a device involves only routine skill in the art (see In re St. Regis Paper Co. vs. Bemis Co., 193 USPQ 8).
Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center 
for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAN N NGUYEN/Primary Examiner, Art Unit 2834